Case 2:19-cr-00831-DWAL DoaMent 1 Filed 10/31/19 Page 1 of 14 .
FILED

IN THE UNITED STATES DISTRICT COURT OCT 31 2019
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CLERK U.S. DISTRICT COURT .
WEST, DIST. OF PENNSYLVANIA

 

UNITED STATES OF AMERICA

v. Criminal No. l q - 33 |
(18 U.S.C. § 1343 and 26 U.S.C. § 7206(1))
SUE O’NEILL :
INFORMATION
INTRODUCTION

The United States Attorney charges:

1. | At all times material to this Information, the Defendant, SUE O’NEILL, was
employed by Marco Contractors Inc. as the Controller and was responsible for, among other things,
bookkeeping, payroll processing and bill payments.

2. The owners of Marco Contractors, Inc. also owned Rockerz, Inc., which was
headquartered in the same building as Marco Contractors, Inc. .

3. The Defendant, SUE O’NEILL, also performed accounting work for Rockerz, Inc.

4. At all times material to this Information, Marco Contractors, Inc. maintained an
operating account at Citizens Bank ending in 8251 and a payroll account at Citizens Bank ending
in 8405.

5. At all times material to this Information, Rockerz, Inc. maintained an operating
account at PNC Bank ending in 4127.

6. Atall times material to this Information, the Defendant, SUE O’NEILL, maintained

a bank account at First Niagara, which later became Key Bank, ending in 4821 (hereinafter referred

to as Key Bank account ending in 4821).
Case 2:19-cr-00331-DWA Document 1 Filed 10/31/19 ‘Page 2 of 14

7. In and around December 2014, the Defendant, SUE O’NEILL, and an individual
known to the United States Attorney with the initials R.G., created a limited liability company
called Bulldog Contractors, LLC. |

8. | At all times material to this Information, Bulldog Contractors, LLC maintained
bank accounts at First Niagara, which later became Key Bank ending in 5 914 and 0983 (hereinafter
referred to as Key Bank accounts ending in 5914 and 0983). :

9. Bulldog Contractors is not, and has never been, affiliated with Marco Contractors,

Inc. in any way.
Case 2:19-cr-00331-DWA Document 1 Filed 10/31/19 Page 3 of 14

COUNT 1

The United States Attorney further charges:

10. The allegations set forth in paragraphs 1 through .9 of this Information are
incorporated herein as if set forth in full.
THE SCHEME AND ARTIFICE TO DEFRAUD

11. From in and around December 2009, and continuing thereafter until in and around
February 2019, in the Western District of Pennsylvania and elsewhere, the Defendant, SUE
O’NEILL, devised and intended to devise a scheme and artifice to defraud and for obtaining money
and property by means of false and fraudulent pretenses, representations and promises, well
knowing at the time that the pretenses, representations and promises were false and fraudulent
when made.

12. ‘It was part of the scheme and artifice to defraud that the Defendant, SUE O’NEILL,
without authorization and without being entitled, issued herself additional payroll checks, drawn
on Marco Contractors, Inc.’s Citizens Bank payroll account ending in 8405, and had them directly
deposited into her Key Bank account ending in 4821 totaling approximately $2,008,070.10.

13. It was further a part of the scheme and artifice to defraud that the Defendant, SUE
O’NEILL, manipulated Marco Contractor’s payroll system to conceal the fraudulent payroll |
checks into her Key Bank account ending in 4821, thereby enabling her to continue the scheme.

14. It was further a part of the scheme and artifice to defraud that the Defendant, SUE
O’NEILL, without authorization and without being entitled, made checks payable to herself from
Marco Contractors Inc.’s Citizen Bank accounts ending in 8405 and 8251, totaling approximately
$2,935.11, and deposited the checks into her Key Bank account ending in 4821.

15. It was further a part of the scheme and artifice to defraud that the Defendant, SUE

O’NEILL, without authorization and without being entitled, made checks payable to Bulldog
| 3
Case 2:19-cr-00331-DWA Document1 Filed 10/31/19 Page 4 of 14

Contractors, LLC from Rockerz Inc.’s PNC Bank account ending in 4127, totaling approximately
$215,000.00, and deposited the checks into Bulldog Contractor’s Key Bank accounts ending in
5914 and 0983. | |

16. _ It was further a part of the scheme and artifice to defraud that the Defendant, SUE
O’NEILL, without authorization and without being entitled, made checks payable to Bulldog
Contractors, LLC from Marco Contractors Inc.’s Citizens Bank operating account ending in 8251,
totaling approximately $1,009,597.04, and deposited the checks into Bulldog Contractor’s Key
Bank account ending in 5914. |

17. It was further a part of the scheme and artifice to defraud that the Defendant, SUE
O’NEILL, without authorization and without being entitled, wired funds from Marco Contractors,
Inc.’s Citizens Bank operating account ending in 8251, totaling approximately $5,534,113.59, to
Bulldog Contractor’s Key Bank account ending in 5914.

| 18. It was further a part of the scheme and artifice to defraud that the Defendant, SUE

O’NEILL, in order to conceal the payments to Bulldog Contractors, LLC, manipulated the
accounts payable records to inaccurately reflect payments to legitimate Marco Contractor vendors.

19. It was further a part of the scheme and artifice to defraud that the Defendant, SUE
O’NEILL, and R.G. used the funds for their own benefit and for the benefit of Bulldog Contractors,

LLC by purchasing, among other things, real estate, construction equipment and high-end vehicles.
Case 2:19-cr-00331-DWA Document 1 Filed 10/31/19 Page 5 of 14
THE WIRE COMMUNICATIONS

20. On or about J anuary 29, 2019, in the Western District of Pennsylvania, the
Defendant, SUE O’NEILL, for the purpose of executing and attempting to execute the scheme and
artifice to defraud, did transmit and cause to be transmitted in interstate commerce, by means of a
wire communication, certain signs, signals and sounds, that is, the Defendant, SUE O’NEILL,
electronically wired $74,500.00 from Marco Contractors, Inc.’s Citizens Bank operating account
ending in 8251 to Bulldog Contractor’s Key Bank account ending in 5914, thereby transmitting
and causing to be transmitted electronic signals originating from the Western District of
Pennsylvania and traveling to Citizens Bank’s servers in Rhode Island.

In violation of Title 18, United States Code, Section 1343.
Case 2:19-cr-00331-DWA Document 1 Filed 10/31/19 Page 6 of 14

COUNT 2

The United States Attorney further charges:

21. That on or about April 15, 2014, in the Western District of Pennsylvania, the
Defendant, SUE O’NEILL, a resident of Sewickley, Pennsylvania, did ‘willfully make and
subscribe a Form 1040, J oint Individual Income Tax Return, for the calendar year 2013, which
was verified by a written declaration that it was made under penalties of perjury and which she did
not believe to be true and correct as to every material matter, in that the Form 1040, Joint Individual
Income Tax Return, which was filed with the Internal Revenue Service, stated that her taxable
income was $120,404.00, whereas the Defendant, SUE O’NEILL, then and there well knew that
her true taxable income was substantially more than reported.

In violation of Title 26, United States Code, Section 7206(1).
Case 2:19-cr-00331-DWA Document 1 Filed 10/31/19 Page 7 of 14

COUNT 3

The United States Attorney further charges:

22. That on or about April 15, 2015, in the Western District of Pennsylvania, the
Defendant, SUE O’NEILL, a resident of Sewickley, Pennsylvania, did willfully make and
subscribe a Form 1040, Joint Individual Income Tax Return, for the calendar year 2014, which
was verified by a written declaration that it was made under penalties of perjury and which she did
not believe to be true and correct as to every material matter, in that the Form 1040, Joint Individual
Income Tax Return, which was filed with the Internal Revenue Service, stated that her taxable
income was $134,777.00, whereas the Defendant, SUE O’NEILL, then and there well knew that
her true taxable income was substantially more than reported.

In violation of Title 26, United States Code, Section 7206(1). .
Case 2:19-cr-00331-DWA Document1 Filed 10/31/19 Page 8 of 14

COUNT 4

The United States Attorney further charges:

23. That on or about April 15, 2016, in the Western District of Pennsylvania, the
Defendant, SUE O’NEILL, a resident of Sewickley, Pennsylvania, did willfully make and
subscribe a Form 1040, Joint Individual Income Tax Return, for the calendar year 2015, which
was verified by a written declaration that it was made under penalties of perjury and which she did
not believe to be true and correct as to every material matter, in that the Form 1040, Joint Individual
Income Tax Return, which was filed with the Internal Revenue Service, stated that her taxable
income was $90,168.00, whereas the Defendant, SUE O’NEILL, then and there well knew that
her true taxable income was substantially more than reported.

In violation of Title 26, United States Code, Section 7206(1).
Case 2:19-cr-00331-DWA Document1 Filed 10/31/19 Page 9 of 14

COUNT 5

The United States Attorney further charges:

24. That on or about April 15, 2017, in the Western District of Pennsylvania, the
Defendant, SUE O’NEILL, a resident of Sewickley, Pennsylvania, did willfully make and
subscribe a Form 1040, Joint Individual Income Tax Return, for the calendar year 2016, which
was verified by a written declaration that it was made under penalties of perjury and which she did
not believe to be true and correct as to every material matter, in that the Form 1040, Joint Individual
Income Tax Return, which was filed with the Internal Revenue Service, stated that her taxable
income was $94,419.00, whereas the Defendant, SUE O'NEILL, then and there well knew that
her true taxable income was substantially more than reported.

In violation of Title 26, United States Code, Section 7206(1).
Case 2:19-cr-00331-DWA Document1 Filed 10/31/19 Page 10 of 14

COUNT 6

The United States Attorney further charges:

25. That on or about April 15, 2018, in the Western District of Pennsylvania, the
Defendant, SUE O’NEILL, a resident of Sewickley, Pennsylvania, did willfully make and
subscribe a Form 1040, Joint Individual Income Tax Return, for the calendar year 2017, which
was verified by a written declaration that it was made under penalties of perjury and which she did
not believe to be true and correct as to every material matter, in that the Form 1040, Joint Individual
Income Tax Return, which was filed with the Internal Revenue Service, stated that her taxable
income was $105,021.00, whereas the Defendant, SUE O’NEILL, then and there well knew that
her true taxable meome was substantially more than reported.

In violation of Title 26, United States Code, Section 7206(1).

10
Case 2:19-cr-00331-DWA Document1 Filed 10/31/19 Page 11 of 14

COUNT 7

The United States Attorney further charges:

26. That on or about April 15, 2019, in the Western District of Pennsylvania, the
Defendant, SUE O’NEILL, a resident of Sewickley, Pennsylvania, did willfully make and
subscribe a Form 1040, Joint Individual Income Tax Return, for, the calendar year 2018, which
was verified by a written declaration that it was made under penalties of perjury and which. she did
not believe to be true and correct as to every material matter, in that the Form 1040, Joint Individual’
Income Tax Return, which was filed with the Internal Revenue Service, stated that her taxable
income was $120,298.00, whereas the Defendant, SUE O’NEILL, then and there well knew that
her true taxable income was substantially more than reported.

In violation of Title 26, United States Code, Section 7206(1).

11
Case 2:19-cr-00331-DWA Document1 Filed 10/31/19 Page 12 of 14

CRIMINAL FORFEITURE ALLEGATION

1. The United States hereby gives notice to the defendant charged in Count 1 that,
upon her conviction of such offense, the government will seek forfeiture in accordance with Title
18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c),
which require any person convicted of such offense to forfeit any property constituting or derived
from proceeds obtained directly or indirectly as a result of such offense, including but not limited
to the real and personal property identified on Bxhibit A, attached hereto. —

2. If any of the above-described forfeitable property, as a result of any act or
omission of the defendant(s):

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided without
difficulty;
it is the intent of the United States, pursuant to Title 1, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other
property of such defendant up to the value of the forfeitable property described in this forfeiture

allegation.

   

> Sites -.
Ate ix Cot

SCOTT W. BRADY”
United States Attorney
PA ID NO 88352

12
Case 2:19-cr-00331-DWA Document1 Filed 10/31/19 Page 13 of 14

EXHIBIT A

Real Property
60 Zassick Drive, Sewickley, PA 15143

746 Crawford Road, Pittsburgh, PA 15237

124 McBride Hill Road, Butler, PA 16002

10435 South Licking Pike, Alexandria, KY 41001
10316 Alexandria Pike, Alexandria, KY 41001
$254,629.46 in proceeds from the sale of 612 Westland Drive, Gibsonia, PA 15044

PA Vehicles

2016 Viking Trailer, VIN 1V91V2028G1038016

2017 Cargo Express Trailer, VIN 53BCTEA28HA028461

.2016 BWISE Dump Trailer, VIN 58CB1DD21GC003020

2008 Ford Truck, VIN 1FTRX14W18FB36122

2008 Ford F550 Truck with carrier, VIN 1FDAF56R58EE55006
2015 Ford Truck, VIN 1FD8W3HT7FEB35999

2015 Polaris Razor RZR900, VIN 3NSVAA876FF431025

2017 Cargo Express Trailer, VIN 53BCTEA28HA033806

KY Vehicles
2017 Polaris Razor, VIN 3NSVDK995HF916806
2015 ArcticCat Wildcat, VIN 4UFISMPV2FT301397
2019 “Box Trailer” Black Diamond 8.5x28 RR, VIN 53NBE282XK1069016
1957 Chevy Sedan 150, VIN VD570155977
2017 Cherokee Wolfpack, VIN 5ZT3CT4B6H1210091
* 1966 Pontiac 2D GTO, VIN 2421762121144
2005 Harley Davidson, HDWGI, VIN 1HD1GPW165K321379
1953 Mercury Monterey, VIN 53SL43198M
2018 Freedom Trailers 8.5x28 Cargo Trailer 5200, VIN 5WKBE2826J1053318
1969 Ford 2D Mustang, VIN 9F03F205350
1998 ASVE Superformance 2D Cobra, VIN AC9CSLK1397AM1286
1978 Chevy 2T C10 Corvette, VIN 1Z87L8S410477
2008 Ford F450 Truck, VIN 1FDXW47Y58EA97674

MO Vehicles
1969 Ford Shelby GT500 Convertible, VIN 9F03R481878
1969 Shelby GT500, 2DR, VIN 9F02R482870 ,

Construction Vehicles
Bobcat Construction Equipment with attachments; Mfr: ML; Model: T250; S/N: 525611119
Bobcat Construction Equipment with attachments; Mfr: ML; Model: 430; S/N: 563012804
Case 2:19-cr-00331-DWA Document1 Filed 10/31/19 Page 14 of 14

Bank Accounts
Currency contained in Key Bank Account # ending in 5914, in the name of Bulldog Contractors,

LLC;

Currency contained in Key Bank Savings Account # ending in 3203, in the names of Sue G.
O’Neill & and individual with the initials D.O.

Currency contained in PNC Bank Account # ending in 9397 in the name of an individual with the
initials R.G.

Currency contained in First National Bank Account # ending in 8418, in the names of Bulldog
Contractors LLC and R.G.

Currency contained in First National Bank Account # ending in 8426 in the names of Bulldog
Contractors LLC and R.G.

Other Assets

Kubota Tractor, Serial No. 62082
Various pieces of jewelry

Kiss pinball machine

Guns N’ Roses pinball machine
Rob Zombie pinball machine
Steelers Season Ticket Seat License
